Citation Nr: 1225222	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-20 096	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from April 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2012, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDING OF FACT

The Veteran is currently diagnosed with PTSD and there is a reasonable basis for attributing such disability to her active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In arriving at a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert, 1 Vet. App. at 54.

To establish entitlement to service connection for PTSD, the record must contain the following:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  If the alleged stressor is not combat-related, then a veteran's lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The Board notes that, with regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) was recently amended to liberalize the requirement of verification or corroboration of a veteran's claimed in-service stressor events in a PTSD claim.  38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  However these revisions do not pertain to claims for PTSD that, as here, are predicated on personal (sexual) assault, combat, or prisoner of war (POW) experience since these type of claims already have their special provisions for establishing the occurrence of a stressor in these other type situations.  The only notable change for claims predicated on sexual assault was the redesignation of this type of claim from subpart (f)(4) to (f)(5).

Under 38 C.F.R. § 3.304(f)(5), evidence of behavior changes following the claimed in-service assault may constitute credible supporting evidence of the stressor.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health professional for an opinion as to whether it indicates that a personal assault occurred.

With regard to personal assault cases, the United States Court of Appeals for Veterans Claims (Court) has held that "VA has provided special evidentiary development procedures, including the interpretation of behavior changes by a clinician and interpretation in relation to a medical diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The provisions of M21-1 (regarding special evidentiary procedures for PTSD claims based on personal assault) are substantive rules that are equivalent to VA regulations.  YR v. West, 11 Vet. App. 393 (1998) & Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR).  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 (2006), entitled "Developing Claims for Service Connection for PTSD Based on Personal Trauma."

In this case, the Veteran asserts that she developed PTSD that began during her military service.  Specifically, she asserts that she was sexually assaulted while stationed in Tucson, Arizona.  See the VA examination report dated December 2007 & the Board hearing transcript dated June 2012.

The Board initially notes that the record does not reflect, and the Veteran does not contend, that the stressors upon which she relies are related to combat or POW experiences.  Thus, the record must contain service records or other credible evidence which corroborates the reported stressor.  See 38 C.F.R. § 3.304(f) (2011).

The Board must determine the credibility and probative value of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and cases cited therein (holding that the Board has the duty to assess credibility and weight to be given to the evidence).  As a lay person, the Veteran is competent to provide evidence of observable events, including having been assaulted.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus becomes one of credibility.

The Veteran asserts that, in mid-August 1983, she was sexually assaulted by B. E.  She stated that he coerced her into going on a date with him at the Airman's Club and, upon returning to the dormitory, he grabbed her wrist, hit her across the face, and dragged her into his room where he sexually assaulted her.  See the Veteran's stressor statement dated May 2007.  The Veteran indicated that, although she sustained bruising and scarring of the face as a result of the assault, she did not seek medical treatment and did not report the incident.  See the Board hearing transcript dated June 2012, pg. 7.  She stated that she missed two days of work following the sexual assault for which she was not disciplined.  Id. at pg. 8.

The record shows that the Veteran served on active duty from April 1981 to April 1984.  Not surprisingly, there is nothing in the Veteran's service personnel and treatment records that specifically documents a sexual assault at any point during her military service.  The Veteran has indicated that she became depressed following her sexual assault and rapidly gained weight, which negatively impacted her military career.  See the Board hearing transcript dated June 2012.

To this end, it is undisputed that the Veteran received an administrative discharge in April 1984 due to her failure to maintain weight standards.  Notably, the Veteran's service personnel and treatment records show that she was enrolled in the weight management program in June 1982, over a year prior to the claimed sexual assault.  However, a review of the weight management program records indicates that the Veteran gained over eleven and a half pounds in just two months, from August 15, 1983 to October 17, 1983 (the period of time immediately following the claimed sexual assault).  Additionally, the Veteran consistently received positive Airman Performance Evaluations from April 1981 to mid-August 1983.  Conversely, the Airman Performance Evaluation dating from mid-August 1983 to February 1984 indicated that despite the Veteran's successful performance of her military duties, she "is presently on the Weight Management Program and has failed to make satisfactory progress in reaching the Air Force weight standard.  This degraded the overall rating of this report."  Further, as indicated above, following a demotion to the grade of Airman due to her weight problems, the Veteran was administratively discharged in April 1984.

The Board recognizes that the present case, which involves allegations of a personal assault, falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which a veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. Ap. 393, 399 (1998).

Accordingly, the Board observes that the documented weight gain following the claimed August 1983 assault as well as the negative performance evaluation dated in February 1984 are consistent with the Veteran's testimony and serve to corroborate her contentions.  Thus, after reviewing all the evidence of record, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  See Madden, supra; see also Evans v. West, 12 Vet. App. 22, 26 (1998).  The evidence is not unequivocal.  However, the Board nevertheless finds that the evidence is at least in equipoise.  Given the circumstantial evidence of record that tends to corroborate the reported assault, the Board finds that the in-service stressors identified by the Veteran have been verified.  See 38 C.F.R. § 3.304(f).

Moreover, the competent medical evidence of record supports the conclusion that the Veteran's currently diagnosed PTSD is related to her military service.  As noted, if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of a stressor incident.  Further, the Court has said that the categorical statement, used in other decisions, such as Moreau and Cohen, that an opinion by a mental health professional based on a post-service examination cannot be used to establish the occurrence of a stressor is not operative in a personal assault case.  See Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The December 2007 VA examiner concluded that the Veteran met the full criteria for PTSD secondary to exposure to military sexual trauma.  The VA examiner stated that "[t]he Veteran exhibits severe impairment across all aspects of psychosocial functioning since her military sexual trauma in August of 1983.  These symptoms began immediately after the trauma and have progressively worsened in the intervening years."  The examiner further opined, "[a]s is typical in victims of sexual assault, the Veteran was ashamed, felt she wouldn't be believed, and felt that there would be revenge and negative implications for her career if she made an issue of the assault or a complaint."  The examiner also noted that "[t]he Veteran's pre-military history is devoid of significant risk factors or actual events that could predispose an individual to the development of PTSD."

The December 2007 VA medical opinion appears to have been based upon interview of the Veteran, a review of the claims file, including the Veteran's contentions and service records, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Moreover, the December 2007 VA medical opinion is consistent with the Veteran's VA treatment records which document a diagnosis of PTSD secondary to military sexual assault.  See, e.g., the VA treatment records dated April 2007, May 2007, and July2007.  There is no medical evidence of record that directly contradicts the December 2007 VA medical opinion.

Thus, the evidence is at least in equipoise that the Veteran's PTSD is related to her military service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is as likely as not that she currently has PTSD that is the result of an in-service personal assault.  Accordingly, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


